Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In re Bufkin Partners, Ltd. d/b/a Longview                Original Mandamus Proceeding
Truck Center, Bufkin Management, LLC,
and Bufkin Truck Service, LLC                       Memorandum Opinion delivered by Justice
                                                    Stevens, Chief Justice Morriss and Justice
No. 06-22-00050-CV                                  van Cleef participating.



       As stated in the Court’s opinion of this date, we find that the motion of the relator to
dismiss the mandamus petition should be granted. Therefore, we dismiss this original proceeding.
                                                     RENDERED AUGUST 31, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk